Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a vehicle structure of an electric automobile, comprising: a center module having a battery that is accommodated beneath a floor of a vehicle cabin; a front module that is joined to a vehicle front side of the center module; a rear module that is joined to a vehicle rear side of the center module; a driving unit that is connected to one of the front module or the rear module, and that is connected to the battery, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a control unit that is connected to the other of the front module or the rear module, and that controls autonomous driving of the vehicle as required by Claim 1.
Although the prior art discloses a vehicle structure of an electric automobile, comprising: a selected center module selected from a plurality of center modules, the selected center module having a battery that is accommodated beneath a floor of a vehicle cabin: a front module that is joined to a vehicle front side of the selected center module, a rear module that is joined to a vehicle rear side of the selected center module; a driving unit that is provided at one of the front module or the rear module, and that is connected to the battery , the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a control unit that is provided at another of the front module or the rear module, and that controls autonomous driving of the vehicle. wherein each of the plurality of center modules have different lengths
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618